        1:20-cv-02664-SVH    Date Filed 04/19/21   Entry Number 28   Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

    Tory R., 1                             )       C/A No.: 1:20-cv-2664-SVH
                                           )
                      Plaintiff,           )
                                           )
          vs.                              )
                                           )                 ORDER
    Andrew M. Saul,                        )
    Commissioner of Social Security        )
    Administration,                        )
                                           )
                      Defendant.           )
                                           )

          This matter is before the court on Plaintiff’s motion for attorney fees

under the Equal Access to Justice Act (“EAJA”). [ECF No. 25]. On March 24,

2021, the court reversed the Commissioner’s decision and remanded

Plaintiff’s claims for Disability Insurance Benefits and Supplemental

Security Income under sentence four of 42 U.S.C. § 405(g). [ECF No. 23].

Plaintiff subsequently filed this motion seeking attorney fees of $4,373.53.

[ECF No. 25]. The Government subsequently filed a response indicating it did

not object to Plaintiff’s request. [ECF No. 27]. In the absence of an objection

to Plaintiff’s requested EAJA fee and in accordance with 28 U.S.C. § 2412(d),

the court grants the motion and directs the Commissioner to pay Plaintiff

$4,373.53. This payment shall constitute a complete release from and bar to

1 The Committee on Court Administration and Case Management of the
Judicial Conference of the United States has recommended that, due to
significant privacy concerns in social security cases, federal courts should
refer to claimants only by their first names and last initials.
     1:20-cv-02664-SVH     Date Filed 04/19/21   Entry Number 28   Page 2 of 2




any further claims that Plaintiff may have under the EAJA to fees, costs, and

expenses incurred in connection with disputing the Commissioner’s decision.

This award is without prejudice to the rights of Plaintiff’s counsel to seek

attorney fees under section 206(b) of the Social Security Act, 42 U.S.C. §

406(b), subject to the offset provisions of the EAJA.

      Under Astrue v. Ratliff, 130 S.Ct. 2521, 2528–29 (2010), EAJA fees

awarded by this court belong to Plaintiff and are subject to offset under the

Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)). Therefore, the

court orders the EAJA fee to be made payable to Plaintiff and mailed to the

business address of Plaintiff’s counsel. 2

      IT IS SO ORDERED.


April 19, 2021                               Shiva V. Hodges
Columbia, South Carolina                     United States Magistrate Judge




2 Plaintiff’s counsel may disburse these funds to satisfy valid liens or in
accordance with a lawful assignment.
                                         2
